BOWEN, Judge.
This is an appeal from a denial of a petition for writ of habeas corpus.
The petitioner was incarcerated in Jefferson County under a $3,000 bond on an indictment for robbery. Petitioner alleged he was indigent and therefore entitled to release without bond. A hearing was held at which petitioner was represented by counsel and the petition for habeas corpus was denied. The record contains no transcript of the testimony of that hearing. Consequent*373ly, this Court has nothing to review with respect to the order overruling the petition for writ of habeas corpus. Johnson v. State, 56 Ala.App. 627, 324 So.2d 341 (1975). Where an appeal is on the record proper without a transcript of the evidence, the only question presented on review is the regularity of the proceedings. Pitts v. State, 38 Ala.App. 342, 83 So.2d 258 (1955). In the absence of a showing to the contrary, the presumption is always that the trial court ruled correctly. Ballard v. State, 236 Ala. 541, 184 So. 260 (1938).
AFFIRMED.
All Judges concur.